DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 16, 2022.
Currently, claims 1-12 and 15-32 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Response to Arguments
Applicant's arguments pertaining to a rejection that was not set forth in the last Office action dated August 16, 2021 are irrelevant to the outstanding rejection in the aforementioned Office action. Hence, applicant’s arguments pertaining to the rejection that was not included in the most recent Office action (e.g., “Chen in view of Li”, “Chen with Li”) are not considered. 

Maintained Rejections
Claim Rejections - 35 USC §103

Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant claims are not obvious because of “unexpected” and “greater than expected” results over Chen as supported by the specification and the §1.132 declarations filed on March 28, 2021 and February 16, 2022. In so arguing, applicant compares the NP expression fold reduction levels provided by Chen’s construct (4.5-fold in Figure 26) and the instantly claimed delivery system (6,310-fold in 2016 Linke reference). In response, 
it is noted that the NP-targeting siRNA (“NP”) of Chen’s Figure 26 was delivered via a plasmid DNA vector expressing the siRNA, wherein the effects of siRNA administration were assayed in the lung sample harvested from the treated mice. See paragraphs 0064 and 0434-0435. That is, the DNA vector encoding “NP” does not comprise any lung epithelial cell-targeting moiety or any intracellular delivery-enhancing moiety, whereas the instantly claimed TRIP comprising the inv gene “efficiently interacts with (1) integrin receptors present on the surface of epithelial cells” thereby allowing “the uptake of the invasion-expressing bacteria into an endosome of the target cell”. See page 1536 of Aigner. As such, the instantly claimed E. coli-based tkRNA delivery system does comprise an element that enhances intracellular uptake of the siRNA into the influenza virus-infected target cells. Further, the in vitro “LMH cells” used in the 2016 Linke reference are “chicken primary hepatocellular carcinoma epithelial cells” that are verified to express (1) integrin. See page 6 of the Linke reference. Hence, the tkRNAi vector system of the instant claims and that of the 2016 Linke reference is expected to deliver and produce the NP-targeting siRNA in the intended target epithelial cells infected by influenza virus, thereby providing an enhanced level of influenza virus reduction compared to a construct (e.g., Chen’s epithelial cells and releasing the packaged RNAi molecule in the cytoplasm of the invaded host’s epithelial cells were known and expected in the prior art to be provide by the available transkingdom RNA interference plasmid (TRIP) system comprising E. coli-mediated transkingdom RNAi (tkRNAi), which is the “proprietary technology” developed by Cequent Pharmaceuticals, Inc. See page 1536 of Aigner and page 867 of Keater. 
“Expected beneficial results are evidence of obviousness of a claimed invention.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
See also MPEP §716.02(c): “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art)” (emphasis added).
As explained above, Linke’s epithelial cell-targeted tkRNAi system delivered to epithelial cells in vitro was expected to provide a greater reduction in influenza virus compared to Chen’s DNA vector delivery system delivered in vivo. In addition, the in vitro results in the 2016 Linke reference cannot be compared to the in vivo results in Figure 26 pointed out by applicant/declarant (both §1.132 declarations of record) as they are two very different experimental conditions. 
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.
As shown in the last Office action, Chen’s Figure 31A clearly demonstrates that “naked” siRNA “in the absence of specific agents to enhance delivery” provides dose-dependent 10 TCID50 provided by the naked NP-targeting siRNA molecule compared to PBS treatment (five mice in each treatment group) as indicated with box. 

    PNG
    media_image1.png
    275
    631
    media_image1.png
    Greyscale

Chen reports the following in paragraph 0514 copied below, wherein underlining has been added for emphasis. 

    PNG
    media_image2.png
    184
    474
    media_image2.png
    Greyscale

Now, applicant’s attention is directed to the fact that declarant’s comparison methodology (e.g., “NP=4.5-fold reduction” in Chen’s Figure 26 vs. “NP=6,310-fold reduction” in Linke’s 2016 reference) is severely flawed/biased and scientifically incorrect. For applicant’s understanding, Table 3 of Linke’s 2016 reference is copied below, wherein boxes are added for emphasis.

    PNG
    media_image3.png
    496
    984
    media_image3.png
    Greyscale

Interestingly, it is noted that the instant specification discloses Table 2, which is copied below, wherein boxes are added for emphasis.

    PNG
    media_image4.png
    685
    884
    media_image4.png
    Greyscale

10 TCID50 reduction provided by “Anti-AIV/NP” against H8N4 virus is 3.8, whereas the average log10 TCID50 reduction provided by the negative control “Anti-AIV/scramble” against H8N4 virus is 2.1. Hence, if the result pertaining to the “scramble” siRNA treatment is deemed as a non-specific, off-target effect, the true NP siRNA-specific virus titer reduction in log10 TCID50 would be less than 3.8. Now, note that applicant cannot use the numerical values (e.g., 6310) in the last column representing “Fold reduction in infectious titer (geometric mean) compared to untreated control” in order to compare Chen’s virus titer assay data in average log10 TCID50 as the two numerical values (geometric mean vs. mean log10 TCID50) do not represent the same thing.  
When Chen’s naked NP siRNA’s in vivo activity (4.62-fold reduction in log10 TCID50 compared to PBS treatment; see paragraph 0514) in the lungs of influenza virus-infected mice is compared to the in vitro activity (3.8-fold reduction in log10 TCID50 compared to no treatment against H8N4) of Linke’s “Anti-AIV/NP” having the epithelial cell-specific invasion element in chicken primary hepatocellular carcinoma epithelial cells, one of ordinary skill in the relevant art would not conclude that the results provided in the 2016 post-filing reference are unexpectedly better over Chen. Even if applicant insists that the comparison methodology provided by the declarant is not biased, the “6,310-fold reduction” in “geometric mean” that is measured in vitro in “chicken primary hepatocellular carcinoma epithelial cells” treated with the tkRNAi vector expressing the NP-targeting siRNA cannot be compared to Chen’s in vivo results because in vitro results were not known to be the same in an in vivo setting. Indeed, Linke expressly admits on the record in the 2016 reference that the experiments utilized art-recognized “tkRNAi” system and that the experimental results are solely limited to in vitro results thus future studies are necessary to demonstrate in vivo activity. See page 7 for the following: “Our work represents the tkRNAi has been assessed both as an shRNA delivery vehicle to avian cells and as an antiviral for influenza virus. If the in vitro success of this antiviral validated in this current work can be demonstrated with future in vivo studies, this antiviral technique has the potential to attain clinical relevance by providing a safe and efficacious method of delivering siRNAs to target tissues, including avian epithelium, without inducing cytotoxicity.” (emphasis added). 
Applicant argues that Keates’ teachings pertaining to tkRNAi technology are taken out of context, which is “a pattern of misquotes” created by the examiner that is “egregious” and provides “misconception”. Notwithstanding applicant’s personal opinion, the objective fact remains that Keates, consistent with Aigner and Krühn, taught that the tkRNAi technology was already in existence as an siRNA delivery/expression system in the prior art before the effective filing date. That is, the tkRNAi technology using the very same, instantly claimed structural features that are included in the “TRIP” (transkingdom RNA interference plasmid) system, had already been developed and used in the prior art as an siRNA delivery/expression system before the effective filing date sought in the instant application. In fact, the Cequent’s “proprietary” tkRNAi technology using the “TRIP” system was not nascent, unknown, and/or unpredictable as alleged by applicant, as evidenced by the fact that “Cequent’s first tkRNAi-based drug for familial adenatomous polyposis, CEQ501, is currently in advanced preclinical testing” as of July 18, 2007, years prior to the filing date sought in the instant case. See abstract. Applicant did not provide any rebuttal arguments that would negate the examiner’s finding that use of tkRNAi technology was available in the prior art for expression/delivery of an siRNA, wherein Keates did disclose that “the tkRNAi platform can be used to treat viral infections”. See page 871. Furthermore, Cequent’s tkRNAi technology was known to utilize epithelial cell-targeting element, the inv gene encoding the invasion protein, as taught by Aigner and Keates, and the influenza virus was known to infect and replicate the “epithelial cells of the respiratory tract” as disclosed by Chen. As such, the combined knowledge/teachings provided by the cited art in the 
Applicant also argues that Keates does not provide any “data” pertaining to siRNAs targeted to virus and “the high level of unpredictability in the art of treating or preventing viral infections” “would require more than a mere suggestion”. In response, applicant’s attention is directed to the fact that the instant claims are directed to a product, not a method of “treating or preventing viral infections”. Now, the level of unpredictability of making the claimed product, which utilizes the prior art’s tkRNAi technology as well as prior art’s NP-targeting siRNA/shRNA sequence, was not “high”. In addition, note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. Also note that “obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 [82 USPQ2d 1321] (Fed. Cir. 2007).  
Applicant alleges that “the prior art must show efficacy by substantial evidence” and Keates does not show “efficacy”. In response, it is noted that the efficacy in reducing influenza virus replication/production by an NP-targeting siRNA was expressly demonstrated by Chen. Note that the antiviral effect is mediated by the NP-targeting siRNA, not by the tkRNAi vector itself. That is, the tkRNAi vector without the NP-targeting siRNA cannot provide reduction in influenza virus, whereas the NP-targeting siRNA by itself without the tkRNAi vector can provide reduction in influenza virus. In other words, the tkRNAi vector is a mere carrier of a user-selected siRNA molecule. Hence, even if “efficacy” of a product is required by law to be demonstrated in order to render a product claim obvious under §103, the efficacy of influenza virus reduction is demonstrated by Chen’s NP-targeting siRNA. In addition, applicant has cited OSI Pharma v. Apotex (Fed. Cir. 2019) for alleging the requirement for “efficacy” demonstration. It is noted that the claims at issue in the OSI Pharma case law relied on by applicant pertain to claims 44-46 and 53 of U.S. Patent No. 6,900,221, wherein the claims are directed to a “method for the treatment of NSCLC (non small cell lung cancer), pediatric malignancies, cervical and other tumors caused or promoted by human papilloma virus (H[P]V), Barrett’s esophagus (pre-malignant syndrome), or neoplastic cutaneous diseases in a mammal” (emphasis added). Further, there was objective evidence for failures in treating NSCLC before the ‘221 patent’s priority filing dates in the years of 1999-2000 such that the court found that “it is undisputed that NSCLC treatment was highly unpredictable with an over 99.5% rate of failure for drugs entering Phase II clinical studies.” (emphasis added). As such, not only the nature of claims at issue between the OSI Pharma case law relied on by applicant and that of the instant claims differ (method of treatment vs. composition), but the facts (objective evidence) pertaining to the state of the prior art between the OSI Pharma and the instant application are not analogous. As such, applicant’s alleged requirement for “efficacy” for the instantly claimed product including the “pharmaceutical composition” with the intended use preamble, thereby alleging “no reasonable expectation of success” is not found persuasive. Note that “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (emphasis added). Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). In addition, as explained above, note that the efficacy of Chen’s NP-targeting siRNA, which is the element that provides anti-influenza effect that is not mediated by the tkRNAi vector by itself, was expressly demonstrated in the prior art of Chen. Hence, even if “efficacy” is expressly recited and required by instant product claims, such limitation would have been reasonably expected by a relevant artisan before the effective filing date. Again, note that absolute predictability is not required under §103 as also emphasized and clarified by the court in the OSI Pharma case law as following: “To be clear, we do not hold today that efficacy data is always required for a reasonable expectation of success. Nor are we requiring “absolute predictability of success.” See Appellee’s Br. 39. We conclude only that, on these particular facts, a reasonable fact finder could not find a reasonable expectation of success.” (emphasis added). 
Applicant states that the Aigner, Keates, and Krühn references are “redundant” and it is not clear which reference is “relevant” and the examiner’s “act of multiplying the references adds to the burden and cost of prosecution”. In response, it is noted that applicant’s personal dissatisfaction expressed in the remarks filed on February 16, 2022 does not and cannot constitute a rebuttal argument showing why the instant rejection over the combination of Chen, Aigner, Keates, and Krühn fails to establish an obviousness of the instantly claimed tkRNAi system expressing Chen’s NP-targeting siRNA. Further, the objective fact remains that each of Aigner, Keates, and Krühn teaches non-overlapping features/advantages of the instantly claimed tkRNAi system (e.g., Aigner provides detailed explanation regarding the inv gene at page 1536; Keates teaches that the tkRNAi technology provides “low cost” and “can be used to treat viral infections” at pages 868 and 871; Krühn teaches the shRNA sequence arrangement of the tkRNAi shRNA vector at page 3353), all of which together render the claimed structural features obvious and also corroborate the state of the prior art pertaining to the instantly claimed tkRNAi system. Hence, whether or not applicant personally deems each of Aigner, Keates, and Krühn “redundant” and thus the examiner added “burden and cost of prosecution”, all of the cited references in the instant rejection are relevant to the claimed subject matter as exemplified above thus applicant’s assertion that the examiner added “burden and cost of prosecution” by using multiple references, which “should therefore be avoided” is not found persuasive.  
The declarations under 37 CFR 1.132 filed on March 28, 2021 and February 16, 2022 are insufficient to overcome the instant §103 rejection because of the following reasons. The declaration of 2021 was deemed insufficient as explained in the last Office action mailed on AMB Express, 2016). In response, it is noted that declarant’s statements in paragraph 6 pointing out alleged differences between Chen and the instant claims do not show any objective evidence as to why the alleged “differences” between Chen and the instant claims would not have been obvious or would not have been resolved in view of the prior art knowledge pertaining to the tkRNAi technology cited in the secondary references in the instant rejection. Similarly, declarant’s statement that Chen’s “administration of naked siRNA to the lungs” “would not be a viable therapeutic approach” in paragraph 10 of the declaration filed on February 16, 2022 cannot show nonobviousness of arriving at a tkRNAi system expressing Chen’s NP-targeting siRNA in view of the prior art knowledge pertaining to the tkRNAi technology cited in the secondary references in the instant rejection. Note that this rejection is not established on Chen alone hence, declarant’s statements pointing out structural differences between Chen and the instant claims cannot support alleged nonobviousness of the instant claims. In addition, it is unclear how declarant’s opinion on “COVID-19 vaccines” in paragraph 10 of the declaration filed on February 16, 2022 is relevant to the instantly claimed subject matter. 
Further, the declarant states that “a 6,310-fold reduction in viral titer was obtained when the shRNA was delivered to the lungs using Linke’s bacterial delivery vehicle.” (emphasis added). See paragraph 10. The declarant further goes on to state that the “4.62-fold (at the 10 mg/kg dose)” provided by Chen’s naked NP-targeting siRNA “is approximately 1,366 times LOWER than the antiviral effect achieved by Linke when delivering the same shRNA sequence (i.e., Linke’s SEQ ID NO:19) using a bacterial delivery vehicle.” (original emphasis). See in vitro in chicken’s hepatocellular carcinoma epithelial cells. Hence, the value “6,310” is not associated with “Anti-AIV/NP” of Linke “delivered to the lungs”. Further, not only does the “6,310-fold reduction” not represent the virus reduction in the lungs, but the non-log reduction value of 6,310 is incorrectly compared to the log reduction of Chen’s in vivo data. That is, contrary to declarant’s incorrect calculation of about “1,366 times lower” fold reduction achieved by Chen’s NP-targeting siRNA, it is noted that Chen’s naked NP-targeting siRNA provided a greater log reduction (“4.62-fold (at the 10 mg/kg dose)”) in vivo compared to the 3.8 log reduction of Linke’s “Anti-AIV/NP” against H8N4 virus in vitro, and even greater log reduction compared to the 1.6 log reduction of Linke’s “Anti-AIV/NP” against H6N2 virus in vitro. As such, Linke’s post-filing reference does not provide “clear unexpected superiority” as alleged by the declarant. 
It is further noted that the declarant also states that Chen did not use any “scramble” and there are “sequence-independent effects”, whereas Linke’s 2016 reference “establishes the sequence specificity of SEQ ID NO:19” of the instant application. In response, it is noted that Chen’s NP-targeting siRNA was tested for its ability to provide potent inhibition of influenza viral replication compared to a “GFP control siRNA” when assayed for virus titer in MDCK cells. See paragraph 0348 disclosing that “in the absence of siRNA (mock TF) or the presence of control (GFP) siRNA, the titer of virus increased over time”, wherein “the level of virus was below the detection limit (10,000 PFU/ml) in the presence of siRNA NP-1496 in both strains. This represents a decrease by a factor of more than 60-fold in the PR8 strain and more than 120-fold in the WSN strain.” (emphasis added). See also Figures 11A-11B copied below.

    PNG
    media_image5.png
    544
    742
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    543
    749
    media_image6.png
    Greyscale

See also Figure 14B (copied below) demonstrating a significant inhibition of influenza virus replication provided by NP-1496 siRNA (see the last bar) in developing chicken embryos compared to a negative control siRNA targeted to “GFP” (an unrelated target; see the second bar). 

    PNG
    media_image7.png
    445
    543
    media_image7.png
    Greyscale

As such, Chen experimentally compared the activity between the NP-targeting siRNA and a control siRNA on the reduction in influenza virus replication effect and experimentally verified that such reduction is indeed mediated by the NP-targeting siRNA, not by a non-specific, off-target effect prior to conducting in vivo administration of the most potent NP-targeting siRNA. That is, Chen provides sufficient evidence that the in vivo influenza virus reduction effects are mediated by influenza-targeting siRNAs, not by off-target effects. Hence, declarant’s attempts to undermine Chen’s NP-siRNA-related data by blatantly stating that no objective evidence provided by the declarant that the inhibition of influenza virus replication in Chen’s experiments is mediated by the alleged “sequence-independent innate immune response to the siRNA itself that can limit viral replication”, not by Chen’s NP-targeting siRNA. 
In addition, SEQ ID NO:19 pointed out by the declarant is targeted to the same NP target sequence (5’-GGATCTTATTTCTTCGGAG) targeted by Chen’s NP-1496. As such, it is unclear how declarant’s comparison of the identical structure disclosed in the prior art can possibly support alleged unexpected results or declarant’s speculation and criticism that Chen’s NP-targeting siRNA data are unreliable. Interestingly, it is noted that the post-filing 2016 Linke reference expressly acknowledges on the record that the “potency” of the NP-targeting siRNA sequence used in the reference was “extensively evaluated” by many research groups including “Ge et al. 2003, 2004”, wherein the Ge references (PNAS, 2003, 100:2718-2723 and Virus Research, 2004, 102:37-42) are co-authored by all of the three named inventors of the instantly cited Chen reference (US 2006/0160759 A1). See pages 6-7 of the Linke reference for the following: “BLAST screening revealed a lack of sequence complementarity (0%) between the NP and PA siRNA seed regions and any known chicken gene…Both siRNA sequences had 100 % alignment against >10,000 type A influenza viruses, including those isolated from swine, avian, equine, canine, and humans…The potency of these two unique siRNA sequences has been extensively evaluated in previous work using traditional transfection techniques (Abrahamyan et al. 2009; Ge et al. 2003, 2004; Khantasup et al. 2014; Li et al. 2005; Sui et al. 2009; Tompkins et al. 2004).” (emphasis added). See also page 9 of Linke disclosing the two Ge references as following:

    PNG
    media_image8.png
    107
    473
    media_image8.png
    Greyscale

Hence, it is unclear how declarant’s criticism of the very same siRNA used by the Linke reference relied on by the declarant, wherein the “potency” of the siRNA was “extensively evaluated in previous work” by multiple research groups including the Chen group at MIT, can possibly support unexpected results or nonobviousness of the instant claimed NP-targeting siRNA. Even better, the declarant expressly acknowledges on the record that Chen used “the same” NP-targeting sequence as Linke’s post-filing reference in paragraph 10 of the 2022 declaration as following: “Chen’s naked siRNA antiviral effect is approximately 1,366 times LOWER than the antiviral effect achieved by Linke when delivering the same shRNA sequence (i.e., Linke’s SEQ ID NO:19) using a bacterial delivery vehicle.” (e.g., emphasis added).
Further, the statement that the “singular” NP siRNA alone is “unexpectedly superior to those of Chen with respect to therapeutic efficacy” as stated in the declaration filed on February 16, 2022 (see paragraph 19) is not factually supported as there is no objective evidence showing therapeutic efficacy by the NP siRNA alone, which was only tested in vitro in chicken’s hepatocellular carcinoma epithelial cells as noted and explained above. Even if SEQ ID NO:19 of the instant application, which is clearly “extensively evaluated in previous work”, did indeed provide really unexpected results over Chen as asserted by applicant/declarant, it is noted that SEQ ID NO:19 is not commensurate in scope with claims 1-2, 4-12, 15, 17, and 21-24. Note that unexpected results must also be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
In view of the foregoing, this rejection pertaining to a tkRNAi system expressing Chen’s NP-targeting siRNA is maintained.
Double Patenting
Claims 1-2, 4-12, 15, 17, and 21-24 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-70, 72-76, 78-84, 86-88, and 90-94 of copending Application No. 16/591,782 in view of Chen et al., Aigner, Keates et al., and Krühn et al. 
Note that this provisional rejection will change to a non-provisional rejection once an issue fee is paid in the ‘782 application.
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the differences between the claims are not set forth by the examiner and the §103 rejection “is a different rejection.” As an initial matter, applicant’s attention is directed to the fact that the “factual inquiries” that “are applied for establishing a background for determining obviousness under 35 U.S.C. 103 should typically be considered when making a nonstatutory double patenting analysis based on “obviousness.” (emphasis added). See MPEP §804. Hence, applicant’s attempts to undermine the examiner’s use of obviousness under 35 U.S.C. 103 by incorporating the obviousness rationale are not found persuasive. Furthermore, the examiner pointed out differences between the inventions defined by the conflicting claims such that the ‘782 claims are drawn to a “plasmid having a length less than 4,700 base pairs” comprising a promoter, a therapeutic siRNA/shRNA interfering with an influenza virus RNA, and at least one invasion factor, and the narrower invention defined by the instant claims would have been envisioned over the ‘782 claims in view of the combined teachings of the cited prior art references by  Chen, Aigner, Keates, and Krühn. 
Applicant argues that the rejection is improper because a domination-type analysis was used by pointing out MPEP §804(II). In response, it is noted the instant rejection is an obviousness-type nonstatutory double patenting rejection. The MPEP section quoted by applicant clearly states, “Domination by itself, i.e., in the absence of statutory or nonstatutory double patenting grounds, cannot support a double patenting rejection.” (emphasis added). Note that the instant rejection is not domination “by itself”. Note that the instant rejection of record expressly stated that “the instant claims are an obvious variation/embodiment of the bacterium for siRNA/shRNA delivery targeting influenza virus claimed and encompassed by the ‘782 claims.” (emphasis added). See page 11 of the last Office action.
Applicant did not provide any substantial arguments as to why the invention defined by the instant claims is patentably distinct from the invention claimed by the ‘782 claims (e.g., a “nonpathogenic bacterium” that “has been engineered to express at least one invasion factor” that is “an inv gene” or “a hlyA gene”, wherein the bacterium comprises “a plasmid” “encoding one or more therapeutic nucleic acids”, “wherein the therapeutic nucleic acid is a small interfering RNA/short hairpin RNA (siRNA/shRNA)”, “wherein the therapeutic nucleic acid interferes with one or more target influenza virus RNA molecules”, wherein the engineered bacterium is “E. coli”) in view of the combined teachings of Chen, Aigner, Keates, and Krühn, wherein it is expressly explained in the §103 rejection of record that the combined teachings of the cited prior art references in the instant obviousness-type nonstatutory double patenting rejection do teach making an art-recognized “tkRNAi” technology-based TRIP encoding an NP-targeting siRNA, wherein the obviousness of the siRNA sequence claimed in the instant case is also explained in the §103 rejection incorporated by reference in the instant rejection. 
Accordingly, this rejection is maintained. 

      New Objections/Rejections Necessitated by Amendment
Claim Objections
Claims 15, 27, 29, and 31 are objected to because of the following informalities:  The word “interfere” should be “interferes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the siRNAs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites that the “plasmid according to claim 15” comprises “two or more siRNAs” wherein a first siRNA interferes with “a first influenza viral RNA molecule”. It is noted that the plasmid of claim 15 already comprises an siRNA that interferes with “the NP mRNA of an influenza virus.” As such, it is unclear whether the “first” siRNA recited in claim 29 differs from the NP-targeting siRNA of claim 15.
Claim 30 recites the limitation "The nonpathogenic bacterium according to claim 29" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the aforementioned preamble will be interpreted as “The plasmid according to claim 29”.
Claim 30 recites that “the first siRNA” of the plasmid of claim 29 “interferes with an influenza NP viral RNA molecule”. It is noted that claim 29 depends from claim 15, which already requires an siRNA that interferes with “the NP mRNA of an influenza virus.” Hence, it is 
Claim 31 recites the limitation "The nonpathogenic bacterium according to claim 20" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 20 is directed to a “pharmaceutical composition”. It is unclear whether claim 31 is directed to the nonpathogenic bacterium according to claim 18 or the pharmaceutical composition according to claim 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 16, 18-20, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2006/0160759 A1, of record) in view of Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542, of record), Keates et al. (Pharmacogenomics, 2007, 8:867-871, of record), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354, of record).
Chen teaches making a combination of an NP-targeting siRNA and a PA-targeting siRNA (“NP + PA”) in a “jetPEI” carrier and demonstrates that the combination provides additive/synergistic effects against influenza virus in mice compared to individual siRNAs when intravenously administered. See paragraph 0418. See also Figure 23 copied below.

    PNG
    media_image9.png
    763
    1026
    media_image9.png
    Greyscale

Chen demonstrates efforts to “promote cellular uptake of siRNA” by utilizing cationic polymers such as PLL, PLA, and PEI so that the siRNA molecule is delivered to target cells including lung cells. See paragraphs 0448-0459.
Chen teaches that the influenza virus “infects respiratory epithelial cells” and “Influenza A viruses replicate in epithelial cells of the respiratory tract.” See paragraphs 0116 and 0133.
Chen teaches making a pharmaceutical composition “suitable for delivery to the respiratory system”, wherein the composition comprises an RNAi-inducing agent and a delivery agent, wherein the composition is formulated as “nasal sprays”, “inhaler”, or “dry or liquid aerosol formulation”. See paragraph 0020. 
Chen does not teach incorporating the combination of “NP + PA” siRNAs into a plasmid comprising a prokaryotic promoter and at least one invasion factor, wherein the plasmid is further incorporated into a nonpathogenic bacterium.
Aigner reviews delivery systems for siRNA/shRNA-encoding sequences and teaches that ‘transkingdom RNA interference plasmid’ (TRIP) “enables bacteria to produce shRNA, invade target cells, release the shRNA into the cytoplasm of the target cell and to induce the RNAi inv gene encoding the invasion protein, which “efficiently interacts with (1) integrin receptors present on the surface of epithelial cells” thereby allowing “the uptake of the invasion-expressing bacteria into an endosome of the target cell” and the hly gene encoding listeriolysin O, which allows the shRNA to reach the cytoplasm. See page 1536.
Keates discloses a “tkRNAi” technology developed Cequent Pharmaceuticals, Inc., wherein the technology uses nonpathogenic E. coli engineered to produce an shRNA from plasmid (TRIP) containing Inv and HlyA genes, wherein one of the advantages of using bacteria as a delivery vector for siRNA include low cost, wherein “Cequent’s tkRNAi bacteria are engineered to die rapidly after cellular invasion to release shRNA and allow the shRNA to reach the cytoplasm of the host cell. They will be processed by Dicer into siRNA, and trigger the canonical RNAi pathway, resulting in inactivation of the target gene.” See pages 868 and 870. 
Keates teaches that “the tkRNAi platform can be used to treat viral infections” and that the tkRNAi platform can provide “commercially viable gene-targeted therapies”. See page 871.
Krühn teaches that tkRNAi is one of “novel promising RNAi therapeutic delivery technologies”. See page 3352.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use “tkRNAi” technology developed by Cequent Pharmaceuticals, Inc. for promoting delivery of NP-targeting and PA-targeting siRNAs of Chen to respiratory epithelial cells infected by the influenza virus, thereby making a non-pathogenic E. coli comprising a TRIP that produces the combination of “NP + PA” siRNAs or making a composition comprising two non-pathogenic E. coli, one comprising a TRIP producing an NP-targeting siRNA and the other comprising a TRIP producing a PA-targeting siRNA. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make an art-recognized combination anti-influenza virus composition that is engineered to be delivered to the virus-prima facie obvious to a person of ordinary skill in the relevant art, who is “also a person of ordinary creativity”, to make a single E. coli bacterium comprising a single TRIP encoding two siRNAs or to make a composition comprising two separate E. coli bacteria, each comprising a TRIP encoding each of the two siRNAs, because the aforementioned options are the obvious options for making a single composition expressing Chen’s two siRNAs targeted to NP and PA for achieving the additive/synergistic effects against the influenza virus. Note that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” (emphasis added). KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007).
Accoridngly, claims 3, 16, 18-20, and 25-32 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Chen’s Figure 26 shows that the mixture of NP- and PB1-targeting siRNAs provides “additive” effects, whereas the 2016 Linke reference shows “synergistic” effects (e.g., “10,000-fold reduction”) provided by the combination of NP- and PA-targeting siRNAs, which together provided “unexpected” results in view of the cited art. In response, it is unclear why applicant/declarant continues to use Chen’s Figure 26 when there are other data that are more closely related to Linke’s data pointed out by applicant/declarant. That is, Chen’s Figure 26 does not show a combination of NP- and PA-targeting siRNAs as in Linke. Further, the DNA plasmid used in Figure 26 does not comprise any intracellular delivery enhancing elements as in Linke’s tkRNAi vector comprising an epithelial cell invasion factor. Now, applicant’s attention is directed to Chen’s Figure 23 (copied in the rejection above), which is the closest to the exemplified combination (NP + PA) disclosed in the post-filing reference. 
not expressed from a plasmid DNA vector but the siRNAs “were incubated with jetPEI and injected intravenously into mice”. See paragraph 0418. Neither the “jetPEI” carrier nor the in vivo “intravenous” injection can mimic the epithelial cell-targeting tkRNAi vector tested in vitro in chicken primary hepatocellular carcinoma epithelial cells as disclosed in Linke’s post-filing reference. Nevertheless, the differences in virus titer in the lung homogenate between the groups that received NP and PA alone and the group that received the combination are statistically significant as the average log10 TCID50 for the no siRNA treatment group is 4.2 and that for each of NP and PA alone groups is 3.2 and 3.4, respectively, whereas the average log10 TCID50 for “NP + PA” is 2.4, which is certainly synergistic compared to the influenza virus titer log reduction provided by each of NP-targeting and PA-targeting siRNAs in “jetPEI” carrier administered intravenously to mice. Now, note that Table 3 of Linke’s post-filing reference discloses that the average log10 TCID50 reduction for each of NP and PA alone against H8N4 is 3.8 and 2.5, respectively, whereas that for the combination (“cocktail”) is 4.0. Linke’s Table 3 also shows that the average log10 TCID50 reduction against H6N2 by the “cocktail” is 1.9, whereas that for each of NP and PA alone is 1.6 and 1.4, respectively. Hence, Chen’s in vivo results provided by the combination of “NP + PA” siRNAs in “jetPEI” carrier provided far greater log reduction than each siRNA alone when compared to Linke’s in vitro results provided by the combination compared to each siRNA alone. In addition, declarant’s Table 1 merely showing the results pertaining to fold-reduction provided by only the combination (“NP + PA shRNA”) in commercial chickens without any comparison to NP shRNA alone and PA shRNA alone cannot show the alleged “unexpected synergistic effect”. Hence, the “synergistic effect” or “unexpected synergistic effect” having “a striking unexpected property” pertains to “NP + PA” siRNA/shRNA in chicken primary hepatocellular carcinoma epithelial cells in vitro and in in vivo pointed out in both declarations is not found either synergistic or unexpected compared to the closest prior art’s data (Chen’s Figure 23) as explained above.
It is noted that the results in Table 1 of the two declarations of record are misrepresented and do not reflect the entire, correct data. Note that Table 1 of the declarations is a truncated version of Table 7 of the instant specification by omitting crucial, more relevant information pertaining to log reduction and scramble treatment results. For comparison, Table 1 of the declarations and Table 7 of the instant specification are copied below, wherein boxes are added for emphasis. 

    PNG
    media_image10.png
    341
    788
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    524
    578
    media_image11.png
    Greyscale

As shown above, Table 1 provided as evidence in the declarations of record does not have the complete information of Table 7 in the instant specification. Now, the above results in Table 7 pertain to prophylactic treatment of “cocktail” and “scramble” siRNAs in chicken that are subsequently infected with the influenza virus. The average log reduction value “across all days” in chickens treated with cocktail (NP + PA) is 2.6, whereas that in chickens treated with scramble is 0.9. Notably, the intended prophylactic effect (e.g., protection from influenza virus infection) at day 10 post-infection in commercial chickens is the same between the NP+PA “cocktail” treatment and the scramble treatment as evidenced by the same 1.4 log reduction provided by the two treatments. In fact, the instant specification expressly discloses the following in paragraph 000145: “Compared to the positive controls, chickens treated prophylactically with the anti-AIV cocktail vector were protected following experimental challenge with H6N2. Although analyses were insignificant on any individual day, overall (across all days) significant protection was linked to scramble vector treatment. Albeit, additional studies are needed and should not be underestimated.” (emphasis added). Hence, the complete data as originally filed in the instant application do suggest that the scramble vector also provided “overall” “significant protection” in prophylactically treated chickens and clearly show that the log reduction of shedding titers by the anti-NP/PA cocktail vector and the scramble vector is the same at day 10 post-infection thus “additional studies are needed and should not be underestimated.” 
Although the experimental design between Chen’s prophylactic combination treatment and the instant application’s prophylactic combination treatment is not the same, Chen’s prophylactic combination treatment that intravenously administered both NP-and PA-targeting siRNAs in jetPEI did result in the average log10 TCID50 of 2.4, whereas the average log10 TCID50 of the lung homogenate for mice that received no siRNA treatment was 4.2 when measured at 24 hours post-infection with PR8 virus. See paragraph 0418 of Chen. As such, one of ordinary skill in the art would have reasonably, if not absolutely, predicted that prophylactic treatment of the combination of the NP-and PA-targeting siRNAs does reduce influenza virus infection in a subject, thereby providing protection following experimental challenge with influenza virus, which is also what is illustrated in Table 7 of the instant specification or Table 1 of the declarations of record. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
Further, the anti-influenza effects in Chen’s mice prophylactically treated with the combination would have been reasonably expected to be even greater when the combination is delivered via the art-recognized tkRNAi vector that has the structural element (e.g., inv gene) that enables intracellular uptake by influenza virus-infected epithelial cells in the respiratory system, wherein it was expressly recognized in the art that “the tkRNAi platform can be used to nothing unexpected about the prophylactic effects of the combination of NP-and PA-targeting siRNAs delivered by the tkRNAi vector. In addition, as noted above, the results in Table 7 of the instant specification do not contain results pertaining to NP-targeting siRNA alone and PA-targeting siRNA alone in chickens. As such, the asserted unexpected synergistic effects in vivo are not supported by objective evidence. 
See MPEP §716.01(d): “The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness).” (emphasis added). 
.

Double Patenting
The text of the judicially created doctrine not included in this action can be found in a prior Office action.
Claims 3, 16, 18-20, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-70, 72-76, 78-84, 86-88, and 90-94 of copending Application No. 16/591,782 in view of Chen et al. (US 2006/0160759 A1, of record), Aigner (Expert Opinion on Biological Therapy, 2009, 9:1533-1542, of record), Keates et al. (Pharmacogenomics, 2007, 8:867-871, of record), and Krühn et al. (Cell Cycle, 2009, 8:3349-3354, of record).
Note that this provisional rejection will change to a non-provisional rejection once an issue fee is paid in the ‘782 application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘782 claims drawn to a nonpathogenic E. coli bacterium comprising a plasmid encoding “a first therapeutic nucleic acid” and “a second therapeutic nucleic acid” that are siRNA/shRNAs targeting influenza virus RNA molecules. It would have been obvious to one of ordinary skill in the art before the effective filing date to use Chen’s NP-targeting siRNA and PA-targeting siRNA as “first” and “second” therapeutic nucleic acids claimed in the ‘782 claims because making the combination anti-influenza virus composition expressing NP-targeting siRNA and PA-targeting siRNA was an art-recognized goal as evidenced by Chen’s teachings. Note that the structural limitations recited in the ‘782 claims are the same, patentably indistinct structural limitations recited in the nonpathogenic bacterium” that “has been engineered to express at least one invasion factor” that is “an inv gene” or “a hlyA gene”, wherein the bacterium comprises “a plasmid” “encoding one or more therapeutic nucleic acids” including “a first therapeutic nucleic acid” and “a second therapeutic nucleic acid”, “wherein the therapeutic nucleic acid is a small interfering RNA/short hairpin RNA (siRNA/shRNA)”, “wherein the therapeutic nucleic acid interferes with one or more target influenza virus RNA molecules”, and wherein the engineered bacterium is “E. coli”. Since the specific influenza virus targets (NP and PA) in a combination product were known in the prior art as evidenced by Chen, and since use of the nonpathogenic E. coli bacterium comprising the TRIP plasmid of the ‘782 claims was known in the art as evidenced by Aigner, Keates, and Krühn, making the instantly claimed combination would have been obvious using the nonpathogenic E. coli bacterium comprising the TRIP plasmid of the ‘782 claims.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635